
	
		I
		111th CONGRESS
		2d Session
		H. R. 5797
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand export promotion activities with respect to
		  small- and medium-sized manufacturers in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Manufacturers Export Initiative
			 Act.
		2.Global business
			 development and promotion activities of the Department of Commerce
			(a)Increase in
			 employees with responsibility for global business development and promotion
			 activities
				(1)In
			 generalDuring the 24-month
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Commerce shall increase the number of full-time departmental employees
			 (including those employed overseas) whose primary responsibilities involve
			 promoting or facilitating participation by United States businesses in the
			 global marketplace and facilitating the entry into, or expansion of, such
			 participation by United States businesses. In carrying out this subsection, the
			 Secretary shall ensure that the cohort of such employees is increased by not
			 less than 80 persons.
				(2)Enhanced focus
			 on United States small- and medium-sized manufacturersIn carrying out this subsection, the
			 Secretary shall take such action as may be necessary to ensure that the
			 activities of the Department of Commerce relating to promoting and facilitating
			 participation by United States businesses in the global marketplace include
			 promoting and facilitating such participation by small- and medium-sized
			 manufacturers in the United States.
				(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for the 24-month period
			 beginning on the date of the enactment of this Act, such sums as may be
			 necessary to carry out this section.
				(b)Additional
			 funding for global business development and promotion activities of the
			 Department of Commerce
				(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce for the 24-month period
			 beginning on the date of the enactment of this Act, $30,000,000 to promote or
			 facilitate participation by United States businesses in the global marketplace
			 and facilitating the entry into, or expansion of, such participation by United
			 States manufacturers.
				(2)RequirementsIn
			 obligating and expending the funds authorized to be appropriated by paragraph
			 (1), the Secretary of Commerce shall give preference to activities that—
					(A)assist small- and medium-sized
			 manufacturers in the United States; and
					(B)the Secretary
			 determines will create or sustain the greatest number of jobs in the United
			 States and obtain the maximum return on investment.
					3.Additional
			 funding for the ExporTech program
			(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce for the 24-month period
			 beginning on the date of the enactment of this Act, $11,000,000 to expand
			 ExporTech, a joint program of the Hollings Manufacturing Partnership Program
			 and the Export Assistance Centers of the Department of Commerce.
			(b)RequirementsIn
			 obligating and expending the funds authorized to be appropriated by subsection
			 (a), the Secretary of Commerce shall give preference to activities that—
				(1)assist small- and medium-sized
			 manufacturers in the United States; and
				(2)the Secretary
			 determines will create or sustain the greatest number of jobs in the United
			 States and obtain the maximum return on investment.
				4.Sense of the
			 Congress concerning Federal collaboration with States on export promotion
			 issuesIt is the sense of the
			 Congress that the Secretary of Commerce should enhance Federal collaboration
			 with the States on export promotion issues by—
			(1)providing the
			 necessary training to the staff at State international trade agencies to enable
			 them to assist the United States and Foreign Commercial Service (established by
			 section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721)) in
			 providing counseling and other export services to businesses in their
			 communities; and
			(2)entering into
			 agreements with State international trade agencies for those agencies to
			 deliver export promotion services in their local communities in order to extend
			 the outreach of United States and Foreign Commercial Service programs.
			
